Fourth Court of Appeals
                                San Antonio, Texas
                                      June 26, 2018

                                   No. 04-16-00786-CV

                           Anthony MOORE and Joann Moore,
                                     Appellants

                                            v.

                                      David SUBIA,
                                        Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016CV04165
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The Court has considered the Appellant’s Motion for Reconsideration En Banc and the
motion is DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court